POULIOT, J.
Tliis cause is before the Court on defendant’s motion for a new trial after a jury returned a verdict for the plaintiff in the sum of $200.
The liability and the facts are discussed in the rescript filed in the companion case, Ellen S. Harris vs. United Fruit Stores, Inc., No. 2831.
The plaintiff’s expenses are $56 to Mrs. Robbins, who helped at the plaintiff’s home doing housework, and $82, the bill of Dr. Clarke, a total of $138. The number of treatments, with little resulting success, do not seem to have been all necessary.
Allowing for the loss of companionship during the period of plaintiff’s wife’s illness, the sum of $150 seems to be fair and ample.
If the plaintiff, within ten days, remits all of the verdict in excess of of $150, defendant’s motion for a new trial is denied, otherwise granted.